Title: From James Madison to Messrs. Warner and Leit, 8 May 1802 (Abstract)
From: Madison, James
To: Warner and Leit


8 May 1802, Department of State. “I have just written to Mr. Soderstrom for such information as may enable me to satisfy your enquiries concerning the fate of your claim upon Sweeden—this Gentleman having long since made a representation of it to his Government, by the request of that of the United States. When his answer is received I shall lose no time in communicating its contents to you.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   No letter from Warner and Leit to JM has been found.


